United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
NEWARK ASYLUM OFFICE, Lyndhurst, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2091
Issued: January 29, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2007 appellant, through counsel, filed a timely appeal of the August 24,
2006 and February 26, 2007 merit decisions of the Office of Workers’ Compensation Programs
finding that he did not sustain an injury in the performance of duty. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that he sustained an injury on April 10, 2006,
as alleged.
FACTUAL HISTORY
On April 10, 2006 appellant, then a 63-year-old contact representative, filed a traumatic
injury claim (Form CA-1), file number 02-2517301, alleging that on that date he experienced
pain in his lower back. He stated that his lower back hurt intermittently all day long. Vickie L.
Shaw, a supervisor, stated that she had no knowledge of the alleged injury. She related that on

April 10, 2006 appellant came to her office to sign out for the day and he informed her that “I
think that I have injured myself.” Ms. Shaw asked appellant what happened and what was he
doing. Appellant responded that “I was not lifting any boxes.” He believed that he sustained a
recurrent injury. Appellant advised Ms. Shaw that he was going to obtain a CA-1 form from
Keisha Miolan, a mission support specialist.
In an April 11, 2006 e-mail message, Ms. Miolan stated that on April 10, 2006 appellant
requested a CA-1 form for an injury he sustained at work. Upon receiving his completed claim
form, Ms. Miolan was unclear as to whether he was alleging a new injury or a recurrent injury.
She telephoned appellant for clarification. Appellant stated that he was claiming a recurrence of
disability and that the pain was in the same location. Ms. Miolan advised appellant that she was
going to facsimile claims for a recurrence of disability (Form CA-2a) and wage-loss
compensation (Form CA-7). She also provided him with his original claim number.1 In a July 8,
2006 note, Ms. Miolan stated that appellant had filed a CA-2a form in April 2006. Appellant
stated that he sustained a recurrence of disability related to a prior injury. Ms. Miolan stated that
appellant requested a CA-1 form for a new injury.
The employing establishment controverted the claim. On April 10, 2006 appellant spoke
to three staff members and informed each one that he had reinjured his back. He referenced his
December 4, 2003 back injury, assigned file number 02-2047324. The employing establishment
stated that appellant was given a CA-2a form. Appellant later requested a CA-1 form.
By letter dated July 11, 2006, the Office advised appellant that the evidence submitted
was insufficient to establish his claim. It addressed the factual and medical evidence he needed
to submit to support his claim of injury.
In a July 29, 2006 statement, appellant related that he originally injured his back on
December 4, 2003. He stated that “I do not know the specific thing that caused my back to hurt.
All I know [is] it started to hurt and got worse as the day went on.” After seeing Dr. Samuel
H.S. The, an attending Board-certified internist, and undergoing a magnetic resonance imaging
(MRI) scan, appellant was diagnosed as having disc problems in his lower back. His back
condition improved and he did not experience any further problems until April 10, 2006. On that
date appellant stated that he hurt his lower back again at work. Dr. The obtained an MRI scan
which revealed a lower back injury and prescribed medication and physical therapy. Appellant
was off work from April 11 through July 10, 2006. He received physical therapy until
July 10, 2006.
By decision dated August 24, 2006, the Office denied appellant’s claim on the grounds
that he did not establish that the claimed employment incident occurred at the time, place and in

1

Prior to the instant claim, appellant filed a claim, assigned file number 02-2047324, for a back injury he
sustained at work on December 4, 2003. By decision dated June 16, 2006, the Office denied his claim on the
grounds that the evidence of record failed to establish that he sustained an injury in the performance of duty. In a
December 5, 2006 decision, an Office hearing representative set aside the June 16, 2006 decision and remanded the
case to the Office for further medical development. By decision dated March 27, 2007, the Office accepted
appellant’s claim for lumbosacral strain.

2

the manner alleged or that he sustained a medical condition causally related to the alleged
employment incident.
In a letter dated August 29, 2006, appellant, through his attorney, requested an oral
hearing before an Office hearing representative. In a June 13, 2006 medical report, Dr. The
stated that on December 8, 2003 appellant was evaluated for low back pain that was caused by
lifting boxes at work. A December 9, 2003 examination demonstrated muscle spasm, lumbar
lordosis, disc herniation with compression at L5-S1, a diffuse mild bulge at L4-5 with an annular
tear which indented the anterior thecal sac and mild to moderate left and right neural foraminal
narrowing and a slight disc bulge at L2-3. Dr. The further stated that on April 10, 2006 appellant
reinjured his lower back after lifting heavy boxes at work. He repeated an MRI scan on April 12,
2006 for comparison. It showed an increased bulging disc at L3-4 and an annular tear with more
reactive edema. Dr. The opined that these conditions were due to appellant’s recent injury at
work. In an August 18, 2006 report, he reiterated the prior history and findings. Dr. The opined
that appellant’s low back pain was caused by lifting heavy boxes at work in December 2003 and
April 2006.
By decision dated February 26, 2007, an Office hearing representative affirmed the
August 24, 2006 decision. He found that the evidence of record was insufficient to establish that
the claimed employment incident occurred at the time, place and in the manner alleged.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty, as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.3 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether fact of injury is established. An employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.5 The employee must also
submit medical evidence to establish that the employment incident caused a personal injury.6 An
2

5 U.S.C. §§ 8101-8193.

3

Anthony P. Silva, 55 ECAB 179 (2003).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Delphyne L. Glover, 51 ECAB 146 (1999).

6

Donna A. Lietz, 57 ECAB ___ (Docket No. 05-1758, issued October 27, 2005); Alvin V. Gadd, 57 ECAB ___
(Docket No. 05-1596, issued October 25, 2005); David Apgar, 57 ECAB ___ (Docket No. 05-1249, issued
October 13, 2005).

3

employee may establish that the employment incident occurred as alleged, but fail to show that
his or her disability and/or condition relates to the employment incident.7
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.8 An injury
does not have to be confirmed by eyewitnesses in order to establish that an employee sustained
an injury in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.9 An employee
has not met his or her burden of proof in establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.10
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast doubt on an employee’s statements in determining
whether a prima facie case has been established.11 However, an employee’s statement regarding
the occurrence of an employment incident is of great probative force and will stand unless
refuted by strong or persuasive evidence.12
ANALYSIS
Appellant alleged that he sustained a lower back injury in the performance of duty on
April 10, 2006. The Office denied his claim after finding that he did not demonstrate that the
specific event occurred at the time, place and in the manner described.
The Board finds that appellant has not established that the April 10, 2006 employment
incident occurred, as alleged. Appellant stated that he experienced intermittent lower back pain
all day long on April 10, 2006. However, he did not provide any specifics regarding the nature
of the April 10, 2006 incident. Appellant stated that he did not specifically know what caused
his injury. He only knew that his injury was not caused by lifting boxes.
Dr. The’s opinion that appellant’s back conditions and pain were caused by lifting heavy
boxes at work is not consistent with the history of injury provided by appellant. Although
appellant did not know what incident caused his back injury, he specifically advised that it was
not caused by lifting boxes at work. The history provided by Dr. The described appellant as
having lifted heavy boxes on April 10, 2006.
7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

See Louise F. Garnett, 47 ECAB 639 (1996).

9

See Betty J. Smith, 54 ECAB 174 (2002).

10

Id.

11

Linda S. Christian, 46 ECAB 598 (1995).

12

Gregory J. Reser, 57 ECAB ___ (Docket No. 05-1674, issued December 15, 2005).

4

Ms. Shaw, a supervisor, stated that on April 10, 2006 appellant informed her that he
believed he had injured himself and that the injury did not result from lifting boxes. Appellant
told her that he believed he sustained a recurrence of disability related to his prior back injury of
December 4, 2003. Similarly, he advised Ms. Miolan, a mission support specialist, that he had
sustained a recurrence of disability and requested a CA-2a form although he later requested a
CA-1 form for a new back injury.
Under these circumstances, the Board finds there are such inconsistencies in the evidence
to cast serious doubt as to whether the April 10, 2006 incident occurred, as alleged. Appellant
was provided an opportunity to address the factual aspect of the traumatic injury claim but he
failed to do so. Accordingly, the Board finds that appellant failed to substantiate that the
April 10, 2006 employment incident occurred, as alleged. Therefore, he has not established an
injury in the performance of duty. As appellant has not established the factual aspect of his
claim, it is not necessary for the Board to consider the medical evidence of record.13
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on April 10,
2006 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 26, 2007 and August 24, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 29, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Alvin V. Gadd, supra note 6.

5

